DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there are two elements 105 in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, 35 U.S.C. 103 as obvious over Nakamura et al. [U.S. Pub. No. 2015/0035634].
Regarding Claim 1, Nakamura et al. shows a coil component (Figs. 1A-8B) comprising: 
an insulating substrate (10 with may include elements 21, 22); 
a coil portion (33A, 37A) including a coil pattern (33A), having a planar spiral shape (see Figs. 1A-8B, Paragraph [0024]), disposed on the insulating substrate (see Figs. 1A-8B); and 

wherein a thickness (T1) of the insulating substrate (10) and a thickness (T2) of the first conductive layer (31A) satisfy 10 ≤ T1/T2 ≤ 20 (element 10 have a thickness T1 between 25 µm to 75 µm and element 31A have a thickness T2 between 5 µm and 7 µm which can satisfy 10 ≤ T1/T2 ≤ 20, Paragraphs [0021], [0023]).  
Should it be found the range does not anticipate by Nakamura et al. then, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a thickness (T1) of the insulating substrate and a thickness (T2) of the first conductive layer satisfy 10 ≤ T1/T2 ≤ 20, since it has been held that where the general conditions of a claim are disclosed in the prior art to improve magnetic characteristics and inductances (Paragraph [0070]), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 4, Nakamura et al. shows the thickness (T1) of the insulating substrate (10) is greater than DB1/ 106824538.1Page 2420 µm and less than 40 µm (Paragraph [0021]).
Regarding Claim 5, Nakamura et al. shows the second conductive layer (32A) covers the first conductive layer (31A, see Figs. 1A-8B, Paragraph [0024]).
Regarding Claim 6, Nakamura et al. shows a line width of second conductive layer (32A) is larger than a line width of the first conductive layer (31A, see Figs. 1A-8B, Paragraph [0024]).  

Regarding Claim 9, Nakamura et al. shows the coil portion comprises:
a first coil pattern (32A), having a planar spiral shape (see Figs. 1A-8B, Paragraph [0024]), disposed on one surface of the insulating substrate (see Figs. 1A-8B); 
a second coil pattern (37A), having a planar spiral shape (see Figs. 1A-8B, Paragraph [0030]), disposed on another surface of the insulating substrate facing the one surface of the insulating substrate (see Figs. 1A-8B); and 
a via (34) passing through the insulating substrate to connectDB1/ 106824538.1 Page 25the first coil pattern and the second coil pattern to each other (see Figs. 1A-8B, Paragraph [0051]), 
wherein each of the first and second coil patterns comprises the first (31A, 35A) and second (32A, 36A) conductive layers (see Figs. 1A-8B).  
Regarding Claim 10, Nakamura et al. shows first (120) and second (130) external electrodes disposed on the body (see Figs. 1A-8B) and respectively connected to both end portions of the coil portion (see Figs. 1A-8B, Paragraph [0067]).  
Regarding Claim 11, Nakamura et al. shows an insulating film (51 or 52) disposed between the coil portion and the body and covering the coil portion (see Figs. 1A-8B, element 51 or 52 disposed between 33A, 37A and element 110 and covering element 33A, 37A).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Yoon et al. [U.S. Pub. No. 2017/0178798].
Regarding Claim 2, Nakamura et al. shows the claimed invention as applied above but does not show the insulating substrate comprises an insulating resin and a glass cloth disposed in the insulating resin.  
Yoon et al. shows a coil component (Figs. 2-3) teaching and suggesting the insulating substrate (20) comprises an insulating resin and a glass cloth disposed in the insulating resin (Paragraph [0049]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating substrate comprises an insulating resin and a glass cloth disposed in the insulating resin as taught by Yoon et al. for coil component as disclosed by Nakamura et al. to improve rigidity (Paragraph [0049]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Kajino [U.S. Patent No. 6,600,404].
Regarding Claim 3, Nakamura et al. shows the claimed invention as applied above but does not show the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less.
Kajino shows a planar coil (Figs. 5-6) teaching and suggesting the thickness (T2) of the first conductive layer (21) is 1.5 µm or more and 3 µm or less (Col. 5, Lines 65-67 to Col. 6, Lines 1-20).  
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Kim et al. [U.S. Pub. No. 2021/0082614].
Regarding Claim 3, Nakamura et al. shows the claimed invention as applied above but does not show the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less.
Kim et al. shows a coil device (Fig. 2) teaching and suggesting the thickness (T2) of the first conductive layer (20) is 1.5 µm or more and 3 µm or less (Paragraph [0045]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less as taught by Kim et al. for coil component as disclosed by Nakamura et al. to apply sufficient current to from conductive pattern and may suppress a defect problem that occurs during processing (Paragraph [0045]).


Claims 1, 4, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, 35 U.S.C. 103 as obvious over Hiroshi et al. [WO 2016/147993].
Regarding Claim 1, Hiroshi et al. shows a coil component (Figs. 1-4F) comprising: 
an insulating substrate (2); 
a coil portion (3, 4) including a coil pattern (3), having a planar spiral shape (element 3, 4 can be made rectangular which is planar, see English translation), disposed on the insulating substrate (see Figs. 1-4F); and 
a body (5, 6) embedding the insulating substrate and the coil portion (see Figs. 1-4F), wherein the coil pattern comprises a first conductive layer (S1) disposed to contact the insulating substrate (see Figs. 1-4F), and a second conductive layer (Y1) disposed on the first conductive layer (see Figs. 1-4F), 
wherein a thickness (T1) of the insulating substrate (2) and a thickness (T2) of the first conductive layer (S1) satisfy 10 ≤ T1/T2 ≤ 20 (element 2 have a thickness T1 between 10 µm to 100 µm and element S1 have a thickness T2 of 1 µm which can satisfy 10 ≤ T1/T2 ≤ 20, see English translation).
Should it be found the range does not anticipate by Hiroshi et al. then, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a thickness (T1) of the insulating substrate and a thickness (T2) of the first conductive layer satisfy 10 ≤ T1/T2 ≤ 20, since it has been held that where the general conditions of a claim are disclosed in the prior art to reduce the size and weight of the device, reliable and easy manufacturing of the planar coil element is achieved, and improve insulation properties 
Regarding Claim 4, Hiroshi et al. shows the thickness (T1) of the insulating substrate (2) is greater than DB1/ 106824538.1Page 2420 µm and less than 40 µm (see English translation).  
Regarding Claim 7, Hiroshi et al. shows the second conductive layer (Y1) exposes at least a portion of a side surface of the first conductive layer (see Figs. 4D-4E, element Y1 exposes at least a portion of a side surface of element S1).  
Regarding Claim 8 (see 112 rejection above), Hiroshi et al. shows a line width of second conductive layer is substantially the same as a line width of the first conductive layer (see Figs. 4D-4E, a line width of element Y1 is substantially the same as a line width of element S1).
Regarding Claim 9, Hiroshi et al. shows the coil portion (Figs. 1-2) comprises:
a first coil pattern (3), having a planar spiral shape (element 3 can be made rectangular which is planar, see English translation), disposed on one surface of the insulating substrate (see Figs. 1-2); 
a second coil pattern (4), having a planar spiral shape (element 4 can be made rectangular which is planar, see English translation), disposed on another surface of the insulating substrate facing the one surface of the insulating substrate (see Figs. 1-2); and 
a via (7) passing through the insulating substrate to connectDB1/ 106824538.1 Page 25the first coil pattern and the second coil pattern to each other (see Figs. 1-2), 
wherein each of the first and second coil patterns comprises the first (S1, S2) and second (Y1, Y2) conductive layers (see Figs. 4D-4E).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. in view of Yoon et al. [U.S. Pub. No. 2017/0178798].
Regarding Claim 2, Hiroshi et al. shows the claimed invention as applied above but does not show the insulating substrate comprises an insulating resin and a glass cloth disposed in the insulating resin.  
Yoon et al. shows a coil component (Figs. 2-3) teaching and suggesting the insulating substrate (20) comprises an insulating resin and a glass cloth disposed in the insulating resin (Paragraph [0049]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating substrate comprises an insulating resin and a glass cloth disposed in the insulating resin as taught by Yoon et al. for coil component as disclosed by Hiroshi et al. to improve rigidity (Paragraph [0049]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. in view of Kajino [U.S. Patent No. 6,600,404].
Regarding Claim 3, Hiroshi et al. shows the claimed invention as applied above but does not show the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less.
Kajino shows a planar coil (Figs. 5-6) teaching and suggesting the thickness (T2) of the first conductive layer (21) is 1.5 µm or more and 3 µm or less (Col. 5, Lines 65-67 to Col. 6, Lines 1-20).  
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. in view of Kim et al. [U.S. Pub. No. 2021/0082614].
Regarding Claim 3, Hiroshi et al. shows the claimed invention as applied above but does not show the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less.
Kim et al. shows a coil device (Fig. 2) teaching and suggesting the thickness (T2) of the first conductive layer (20) is 1.5 µm or more and 3 µm or less (Paragraph [0045]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less as taught by Kim et al. for coil component as disclosed by Hiroshi et al. to apply sufficient current to from conductive pattern and may suppress a defect problem that occurs during processing (Paragraph [0045]).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. in view of Yoon et al. [U.S. Pub. No. 2017/0178798].

Yoon et al. shows first (81) and second (82) external electrodes disposed on the body (see Figs. 2-3) and respectively connected to both end portions of the coil portion (see Figs. 2-3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first and second external electrodes disposed on the body and respectively connected to both end portions of the coil portion as taught by Yoon et al. for coil component as disclosed by Hiroshi et al. to facilitate electrical connection to an external circuit to obtain desirable operating characteristics.
Regarding Claim 11, Hiroshi et al. shows the claimed invention as applied above but does not show an insulating film disposed between the coil portion and the body and covering the coil portion.
Yoon et al. shows an insulating film (34 or 44) disposed between the coil portion and the body and covering the coil portion (see Figs. 2-3, element 34 or 44 disposed between 31, 41 and element 10 and covering element 31, 41, Paragraph [0063]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an insulating film disposed between the coil portion and the body and covering the coil portion as taught by Yoon et al. for coil component as disclosed by Hiroshi et al. to facilitate insulation to prevent shorting of adjacent coils.

Claims 1-3 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajino [U.S. Patent No. 6,600,404] in view of Yoon et al. [U.S. Pub. No. 2017/0178798].
Regarding Claim 1, Kajino shows a coil component (Figs. 6 and/or 5 with teachings from Figs. 1-3) comprising: 
an insulating substrate (1); 
a coil portion (see Figs. 6 or 5) including a coil pattern (31, 21), having a planar spiral shape (see Figs. 6 or 5, Col. 8, Lines 36-39), disposed on the insulating substrate (see Fig. 6); and 
a body (ferromagnetic cores) embedding the insulating substrate and the coil portion (ferromagnetic cores will embed element 1 and elements 31, 21 when sandwiched, Col. 5, Lines 49-52), wherein the coil pattern comprises a first conductive layer (21) disposed to contact the insulating substrate (see Figs. 6 or 5), and a second conductive layer (31) disposed on the first conductive layer (see Figs. 6 or 5), 
wherein a thickness (T1) of the insulating substrate (1) and a thickness (T2) of the first conductive layer (21) satisfy 10 ≤ T1/T2 ≤ 20 (element 1 have a thickness T1 between 50 µm to 500 µm and element 21 have a thickness T2 between 1 µm to 10 µm which can satisfy 10 ≤ T1/T2 ≤ 20, Col. 5, Lines 65-67 to Col. 6, Lines 1-20).
Kajino does not explicitly show in illustration a body embedding the insulating substrate and the coil portion.
Yoon et al. shows a coil component (Figs. 2-3) teaching and suggesting a body (10) embedding the insulating substrate (20) and the coil portion (31, Paragraph [0004]).

Regarding Claim 2, Yoon et al. shows the insulating substrate (20) comprises an insulating resin and a glass cloth disposed in the insulating resin (Paragraph [0049]).  
Regarding Claim 3, Kajino shows the thickness (T2) of the first conductive layer (21) is 1.5 µm or more and 3 µm or less (Col. 5, Lines 65-67 to Col. 6, Lines 1-20).  
Regarding Claim 7, Kajino shows the second conductive layer (31) exposes at least a portion of a side surface of the first conductive layer (see Figs. 6 or 5, element 31 exposes at least a portion of a side surface of element 21).  
Regarding Claim 8 (see 112 rejection above), Kajino shows a line width of second conductive layer is substantially the same as a line width of the first conductive layer (see Figs. 6 or 5, a line width of element 31 is substantially the same as a line width of element 21).
Regarding Claim 9, Kajino shows the coil portion (Fig. 2) comprises:
a first coil pattern (top coil portion), having a planar spiral shape (Col. 4, Lines 36-41), disposed on one surface of the insulating substrate (see Fig. 2); 
a second coil pattern (bottom coil portion), having a planar spiral shape (Col. 4, Lines 36-41), disposed on another surface of the insulating substrate facing the one surface of the insulating substrate (see Fig. 2); and 

wherein each of the first and second coil patterns comprises the first (2) and second (3, 3’, or 3’’) conductive layers (see Fig. 2).  
Regarding Claim 10, Yoon et al. shows first (81) and second (82) external electrodes disposed on the body (see Figs. 2-3) and respectively connected to both end portions of the coil portion (see Figs. 2-3).  
Regarding Claim 11, Yoon et al. shows an insulating film (34 or 44) disposed between the coil portion and the body and covering the coil portion (see Figs. 2-3, element 34 or 44 disposed between 31, 41 and element 10 and covering element 31, 41, Paragraph [0063]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajino in view of Yoon et al. as applied to claim 1 above, and further in view of Hiroshi et al. [WO 2016/147993].
Regarding Claim 4, Kajino in view of Yoon et al. shows the claimed invention as applied above but does not show the thickness (T1) of the insulating substrate is greater than DB1/ 106824538.1Page 2420 µm and less than 40 µm.  
Hiroshi et al. shows a planar coil element (Figs. 1-2) teaching and suggesting the thickness (T1) of the insulating substrate (2) is greater than DB1/ 106824538.1Page 2420 µm and less than 40 µm (see English translation).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness (T1) of the insulating .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajino in view of Yoon et al. as applied to claim 1 above, and further in view of Choi et al. [U.S. Pub. No. 2017/0032884].
Regarding Claim 8 (see 112 rejection above), Kajino view of Yoon et al. shows the claimed invention as applied above.
In addition, Choi et al. shows a coil electronic (Figs. 1-3) teaching and suggesting a line width of second conductive layer is substantially the same as a line width of the first conductive layer (see Fig. 3, a line width of element 61 is substantially the same as a line width of element 25 being Wp).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a line width of second conductive layer is substantially the same as a line width of the first conductive layer as taught by Choi et al. for coil component as disclosed by Kajino in view of Yoon et al. to simplify design to obtain desirable conductivity and inductance values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837